Opinion by
Mr. Justice Fell,
The plaintiff was injured by falling with his team and wagon down a steep declivity at the side-of a public road. At the place of the accident the road was only eleven feet wide. On one side there was an embankment, and on the other the declivity extended some seventy feet to a stream. The descent for the first ten feet was vertical, and for the rest of the way it was so steep that the plaintiff and his horses rolled down it fifty feet until their motion was arrested by a- stump. There was no guard rail or barrier of any kind at this point.
*218The ease was submitted to the jury with instructions that if the road was dangerous by reason of its proximity to a precipice it was the duty of the township to exercise common prudence to insure the safetjr of travelers, and to erect barriers if they were necessary for that purpose. This was the real point of the case, and the instructions were correct and adequate. The fourth and fifth assignments relate to the statement that “ a highway must be kept in such repair that skittish animals can be employed without risk.” These words are almost identical with those found in the opinion in Macungie Township v. Merkhoffer, 71 Pa. 276. They appear in the syllabus but not in the opinion in Borough of Pittstown v. Hart, 89 Pa. 389. They were essential to the decision of neither case, and apply to no question which necessarily arose in either. This definition of duty in the maintenance of a country road is probably broader than was intended, and if it is left unnoticed it may lead to the establishment of a rule which will impose unreasonable burdens upon townships. It should however be distinctly stated that the learned trial judge followed what appeared to be a binding authority.
Whether a horse which is “skittish” in the sense of being easily frightened can be safely driven on an ordinary road depends mainly upon his disposition and training in other respects. It depends not so much upon his liability to become frightened, which is in a greater or less degree common to all horses, as upon what he is likely to do when frightened. A horse that bolts or turns or backs cannot be safely used on any road. If while easily frightened he is also easily controlled he may be safely driven on any ordinary country road. The question of safety relates not only to the tendency of the horse to become frightened, but also to the facility with which he can be controlled, and it is too broad a statement to say that country roads must be so kept that “skittish” horses maybe driven upon them with safety. There is no duty whatever to provide for the use of vicious, untrained or unmanageable horses, and whoever drives such horses upon the road does so at his peril. Gutters provided for drainage, banks and depressions at the sides, and any obstacles outside of the beaten path become in such cases objects of danger, and it is utterly impracticable to guard against them.
*219There is however a reasonable limit to which protection from injury should extend. It is common experience that horses neither vicious nor unmanageable are liable to shy, and while they may be readily controlled they cannot be prevented from stepping aside from the beaten path. This is not ordinarily attended with danger, where the road is of adequate width or where the dangerous places are protected by guards. Where the road is of the ordinary width the driver is not carried by such a departure to a position of danger before he has an opportunity to control the movements of his horse. Where however the road is so narrow that a slight deviation leads to the edge of a precipice or other place of danger the duty to erect guards is apparent. The rule was well stated in Borough of Pittstown v. Hart, supra, where it was said: “ The horse is naturally a timid animal, and is so liable to fright that those having charge of the public highways ought to make reasonable provision for a matter so common and so likely to happen at any time.”
The duty is to make provision against such dangers as are probable in the use of ordinarily manageable horses, and not in the use of such as are untrained and uncontrollable. This duty is performed when the roads are maintained in a reasonably safe condition for the ordinary public travel. The instruction referred to did the defendant no harm in this case. The place where the accident happened was one of manifest danger, and there is no evidence that the horse was unsafe for use.
The judgment is affirmed.